DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record most closely related to the claimed invention includes Fergusson US 2006/0055534 which teaches a capacitive sensing system to detect the presence of an object proximate an antenna.  As argued by the Applicant in the remarks filed 18 February 2021 that Fergusson fails to teach determining the volume and density of an intrusion that has generated one of the variations in the electric and magnetic field around the one antenna; discriminating a human presence from another material or animal presence through the volume and density of the intrusion when considered in combination with all other claimed elements.

Regarding claim 4, the prior art of record taken alone or in combination fails to teach a method for intrusion detection comprising:
determining the volume and density of an intrusion that has generated one of the variations in the electric and magnetic field around the one antenna;
in combination with all other elements of claim 4.

Claim 5 is also allowed as it further limits claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LEE E RODAK/Primary Examiner, Art Unit 2868